                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL EDWIN MCLEMORE,                   )
                                          )
                   Petitioner,            )                  8:18CV567
                                          )
             v.                           )
                                          )
SCOTT R. FRAKES,                          )                    ORDER
                                          )
                   Respondent.            )
                                          )


      IT IS ORDERED that:

       (1) The motion for extension of time (filing no. 23) submitted by Petitioner
is granted, but only to the extent provided herein.

      (2)    Petitioner shall have until October 9, 2019, to submit his responsive brief.

      (3)    No further extensions of time will be granted.

       (4) Respondent may file a reply brief no later than November 12, 2019. In
the event that Respondent elects not to file a reply brief, he should inform the court
by filing a notice stating that he will not file a reply brief and that the motion is
therefore fully submitted for decision.

      DATED this 8th day of August, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
